Title: Rules and Statutes of the College, Academy, and Charity School; Laws and Statutes of the Trustees, 11 July 1755
From: Franklin, Benjamin
To: 


The trustees of the College of Philadelphia on June 10 (see above, p. 29) appointed Franklin and five others to examine and report on a draft of rules and statutes, probably prepared by Franklin himself, which had been submitted to the board for adoption. On July 11 Franklin reported as president that the committee had considered the draft and made some changes; whereupon it was read, approved, and enacted.
 
  In the College and Academy Hall July 11th. 1755
    Rules and Statutes of the College Academy and Charity-School of Philadelphia.


Sect. 1.Of the general Powers of the Faculty in executing Laws.
As a Faculty, the Provost, Vice-Provost and Professors, shall have an immediate and general Regard to the Manners and Education of all the Youth belonging to this College, Academy and Charity-School.
They shall be invested with the Execution of all Laws, that shall from Time to Time be made by the Trustees for the wholsome Government of the several Members of the same; excepting in those particular Cases, wherein by Laws and Statutes hereafter to be enacted it may be thought proper to restrict them.
That they may more effectually discharge this Trust, they shall meet at least once a Fortnight in the College and Academy and oftner if the Provost think fit, or any two Members of the Faculty desire him to call a Meeting.
When met, they shall diligently examine what Proficiency the Students make from Time to Time, under their respective Professors or Tutors; and whether there be any Breach, or Neglect of the Laws of the Corporation among the Students, and shall determine all Matters by a Majority of Votes.
In Consequence of these Determinations, the Person who presides at such Meetings, as herein after directed, shall, in the Name of the Faculty, encourage and reward the deserving, and admonish, censure, or inflict such Mulcts and lesser Punishments on Delinquents, as the Majority of the Faculty so met, shall deem reasonable and conformable to the Laws then in Force.
But that Things of a more weighty Nature may be done with greater Deliberation and Solemnity, the inflicting upon any Student or Students, the greater Punishments of Expulsion, Suspension and Degradation, shall be by Direction of the Trustees only when duly met.
And, if at such Meetings of the Faculty it shall appear, that there has been a Neglect of Duty in any Professor, the Faculty shall admonish him in the most friendly Manner; but if repeated Admonitions have not the proper Effect, they shall lay the Matter before the Trustees.


Sect. 2d.Of the Legislative Power of the Faculty.
And that a Body of good Laws may speedily be compiled and perfected by Persons, who from their daily Employments in this Seminary, have frequent Opportunities of discovering the Necessity, or Utility, of particular Regulations; and because various Cases and Circumstances may arise, which no human Prudence can foresee, and against which the Laws then in Being have not sufficiently provided; the Faculty, when met, shall from Time to Time, have Power to make such Ordinances and Regulations, as they, or the major Part of them, shall judge necessary, either for the Education of the Youth, or the better Government of the several Members of this College Academy and Charity-School.
The Regulations and Ordinances so made by the Faculty shall have the same Force as Laws and Statutes of the Trustees till their first ensuing Meeting, before whom at their said first ensuing Meeting all such Regulations and Ordinances shall be laid by the Provost or any other Person they may appoint for that Purpose.
If at the first Meeting of the Trustees the said Regulations and Ordinances shall not be annulled, they shall still continue in Force, as Ordinances of the Faculty, subject to such Amendments and Alterations as the Trustees from Time to Time shall think proper; till at last by them either annulled or ratified, and enrolled among the publick Statutes.
Nevertheless no Regulation or Ordinance made by the Faculty shall be valid if they neglect to lay the same before the Trustees at their first ensuing Meeting as above directed, nor shall any Ordinance be made repugnant to the standing Laws of the Corporation.

But if the Faculty find any Amendment or Alteration of a standing Law of the Corporation necessary, they shall propose the same to the Trustees for their Consideration.


Sect. 3d.Of the particular Powers and Duties of the Provost.
The Provost shall have a general Inspection of the Morals and Behaviour of all the Youth, to admonish and regulate them in all Affairs of smaller Concern.
He shall also have Power to call a Meeting of the Faculty whenever he shall judge it necessary.
In all Meetings of the Faculty, stated or occasional, he shall preside, and likewise in all publick Acts and Disputations, and in publick Examinations and Commencements.


Sect. 4.Of the Vice-Provost.
During the necessary Absence of the Provost, the Vice-Provost shall be invested with all the Powers and do the Duties of a Provost.
Upon the Death, Cession or Removal of the Provost, the Vice-Provost shall exercise all the said Powers as he was used to do in the ordinary Absence of the Provost, till a Successor be chosen and admitted.


Sect. 5.Of the Senior Professor
In the necessary Absence of both the Provost and Vice-Provost all the aforesaid Powers shall be devolved upon the Senior Professor that shall be present, according to that Order of Precedence which shall from Time to Time be settled by the Trustees among the Professors, next after the Provost and Vice-Provost.
At a Meeting of the Corporation, the five foregoing Sections of Laws and Statutes were enacted, and ordered to be enrolled in the Book of Statutes, and a Copy of them to be delivered to the Faculty.
Signed, B. Franklin President of the Trustees.
And the following three Laws or Statutes, drawn up by the President, after being read and consider’d by the Trustees, were also enacted, to wit;


Laws or Statutes of the Trustees.Chap. I.Concerning Elections.
It is enacted by the Trustees of the College, Academy and Charitable School of Philadelphia in the Province of Pennsylvania, That all Elections to be made hereafter by the Trustees aforesaid, for the Time being, Whether of a President, Treasurer, Clerk, or other Officer of the Trustees, or of Provost, Vice-Provost, Professor of any Kind, or other Master, Usher, or Officer of the College, Academy or Charitable School, shall be made by written Tickets containing the Name or Names of the Person or Persons voted for, put into the President’s Hat by the Persons voting, and the Choice appearing to be made by a Majority of such Tickets, shall be immediately entered by the Clerk in the Minutes of the Trustees Proceedings.


Chap. II.Concerning the Meetings of the Trustees, and Officers to be chosen.
It is enacted, That the Trustees shall meet on the second Tuesday of every Month throughout the Year, at the Academy, to visit the Schools, examine the Scholars, hear their publick Exercises, and transact such other Business as may come before them, and also at such other Times and Places as they shall adjourn to at such Meetings, or as they shall be called to meet at by the President on special unforeseen Occasions.
And at their first Meeting in the Month of May yearly they shall chuse a President, for the ensuing Year, whose particular Duty it shall be, when present, to regulate their Debates, and state the Questions arising from them; to sign the Orders of the Trustees, and to direct Notices to be given of the Times and Places of their special Conventions.
They shall also at the same Time, chuse one of their own Members to be Treasurer, who shall receive all Donations and Money due to them, and disburse and lay out the same according to their Orders; And at the End of each Year pay the Sum remaining in his Hands to his Successor.
They shall also at the same Time chuse a Clerk for the ensuing Year; whose Duty it shall be to keep an exact Account of the Times of all Admissions and Departures of Students, the Quarterly Sums due from each, and the Payments made; and also to collect the Sums due from Time to Time, whether Entrance Money or Quarteridge, and pay the same Quarterly into the Hands of the Treasurer. The Clerk shall also make out and deliver written Notices to the Trustees, one Day at least before each Meeting, of the Time and Place of such Meeting; attend the Trustees at their Meetings, and take the Names of the Persons present, with true Minutes of their Proceedings.


Chap. III.Of the Number of Trustees necessary to do Business.
It is enacted That, due Notice having been left by the Clerk, in Writing, at the House of each Trustee, signifying the Time and Place of any Meeting of the Trustees, the Members that shall meet in Pursuance of such Notice, may one Hour after the Time appointed, proceed to consider any Business that shall come before them relating to their Trust; and the Determination of a Majority of those so met, shall be as valid and conclusive as if the whole Number of Trustees were present.
Provided nevertheless, That where any Money is to be laid out or disposed of, exceeding the Sum of Twenty Pounds, or any Salary to be augmented at any Meeting of the Trustees, the same shall be first proposed at a preceeding Meeting and particularly express’d in the written Notice to be given.
That the several Meetings of the Trustees may be the better attended, It is agreed, That every Trustee who shall not be at the Place of Meeting within one Hour after the Time mentioned in his written Notice, shall forfeit and pay one Shilling; and if not there till after the Meeting be over two Shillings: The said Forfeitures to be laid out in Books, Paper, Quills, Ink &c. for the Use of the Charity-School.

